NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         JAN 30 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 NATIONAL LABOR RELATIONS                          Nos. 13-17409
 BOARD,                                                 14-15054

                   Petitioner-Appellee,            D.C. No. 2:12-cv-01747-LRH-
                                                   CWH
   v.

 LORI IRISH,                                       MEMORANDUM*

                   Respondent-Appellant.

                     Appeal from the United States District Court
                              for the District of Nevada
                      Larry R. Hicks, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Lori Irish appeals pro se from the district court’s order denying her motion

for release of seized funds in the National Labor Relations Board’s (“NLRB”)

action to satisfy a prior judgment entered against Irish. We dismiss.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      As both parties concede, the district court has not addressed all of the issues

necessary to reach a final resolution in this action. Accordingly, we lack

jurisdiction to review the district court’s order because it was not final under 28

U.S.C. § 1291. See Nat’l Distribution Agency v. Nationwide Mut. Ins. Co., 117
F.3d 432, 433 (9th Cir. 1997) (“A ruling is final for purposes of § 1291 if it (1) is a

full adjudication of the issues, and (2) clearly evidences the judge’s intention that it

be the court’s final act in the matter.” (citation and internal quotation marks

omitted)); see also United States v. Lummi Indian Tribe, 235 F.3d 443, 448 (9th

Cir. 2000) (“A final decision is one that ends the litigation on the merits and leaves

nothing for the court to do but execute the judgment. ” (citations and internal

quotation marks omitted)).

      Irish’s motion for the NLRB to supply a copy of her deposition is denied.

      DISMISSED.




                                           2                                      14-15054